        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                             No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,

        v.

 KEVIN K. McALEENAN, et al.,

                Defendants-Respondents.


                          JOINT STATEMENT PURSUANT TO
                      FED. R. CIV. P. 26(f) AND LOCAL RULE 16.1(d)

       Pursuant to Federal Rule of Civil Procedure 26(f), Local Rule 16.1(d), and the Court’s

August 7, 2019 Order (ECF No. 338), Petitioners Lilian Pahola Calderon Jiminez and Luis

Gordillo, Lucimar De Souza and Sergio Francisco, Oscar Rivas and Celina Rivera Rivas, and

Deng Gao and Amy Chen (collectively, “Petitioners”), on behalf of themselves and all others

similarly situated, and Respondents Kevin K. McAleenan, Maththew T. Albence, Marcos

Charles, Yolanda Smith, Stephen W. Tompkins, and Donald J. Trump (collectively,

“Respondents”), in their official capacities, submit this Joint Statement. Pursuant to the Court’s

August 7, 2019 Order (ECF No. 338), a scheduling conference has been set for August 27, 2019.

I.     SETTLEMENT PROPOSALS

       The parties began discussing settlement on May 24, 2018. Petitioners further presented

to Respondents a written settlement request on October 1, 2018. As previously reported to the

Court, the parties have not agreed to settle the case.
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 2 of 11



II.    CUSTODY REVIEWS

       The parties have not reached an agreement regarding when ICE-Boston will provide a

custody review notice to detained individuals and the number of days after detention that ICE-

Boston will conduct a custody review, for both class members within and outside the removal

period. The parties propose to litigate the matter further, as reflected in the pleadings on the

Petitioners’ motion for order to show cause. ECF Nos. 305, 318, 353.

III.   PROPOSED PRETRIAL SCHEDULE


               Event                                      Proposed Deadline

 Motion to amend/supplement                                December 6, 2019
 the pleadings (if any)

 Settlement conference                                     January 13, 2020

 Status conference                                         January 21, 2020

 Close of Fact Discovery                                   February 28, 2020

 Settlement report                                           March 2, 2020

 Status conference                                           March 5, 2020
                                     (No Rule 56 motions are to be filed prior to the status
                                     conference without leave of court, and the Court may
                                     establish a schedule for summary judgment briefing at this
                                     conference.)

 Final pretrial conference           At the Court’s convenience, on or about August 24, 2020

 Trial shall commence on                                  September 21, 2020




                                                  2
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 3 of 11



IV.    SCOPE OF DISCOVERY

       A.      Subject on Which Discovery May Be Needed

Petitioners’ Statement:

       Petitioners request that the Court permit them to take discovery pursuant to Federal Rules

of Civil Procedure 1 and 37, Federal Rule of Evidence 102, and Local Rules 26.1 and 37.1.

Petitioners agree to the number of discovery events and their scope as described in Local Rule

26.1(c), i.e., 10 depositions, 25 interrogatories, 25 requests for admissions, and two separate sets

of requests for production.

       Petitioners anticipate that this discovery will encompass at least: (1) Respondents’

targeting, arrest, detention, and/or removal of persons availing themselves of the provisional-

waiver process; (2) the extent to which Respondents take into account the provisional-waiver

process in connection with the targeting, arrest, detention, and/or removal of noncitizens,

including how this case and related cases impact Respondents’ practices; (3) what instruction or

training is provided on how the provisional waiver is being assessed as a criterion for removal or

detention determinations; (4) the cases in which ICE took participation in the provisional-waiver

process into account for removal or detention determinations, and the outcome of such cases; (5)

Respondents’ handling of individuals who were pursuing provisional waivers since the August

2016 provisional-waiver regulations went into effect in, including the detention and removal of

individuals seeking lawful status under the regulations; (6) the “A-files” for at least the class

representatives1; (7) the reasons and impact of Respondents’ conduct; (8) the adjudicative

process for I-130s, I-212s, and I-601s; and (9) the administrative record concerning

Respondents’ actions after the 2016 provisional-waiver regulations went into effect.


1
 An “A-file” is a comprehensive collection of official documents maintained by DHS detailing a
non-citizen’s full immigration history.


                                                  3
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 4 of 11



       Petitioners further contend that discovery should encompass the period from the

promulgation of the 2016 provisional-waiver regulations (i.e., July 29, 2016) through trial.

Although Petitioners agree that the January 25, 2017 to December 31, 2017 time period

Respondents propose will cover many of the events relevant to this litigation, it would be

inappropriate to limit the scope of discovery so sharply at this juncture. Discovery into the

events leading up to the promulgation of EO 13768 on January 25, 2017, may be highly relevant

to the basis for that order, the extent to which it was promulgated based on unconstitutional

animus towards class members, and the extent to which it changed Respondents’ existing

practices concerning treatment of individuals pursuing provisional waivers. See, e.g., Village of

Arlington Heights v. Metro. Housing Dev. Corp., 429 U.S. 252 (1977). And although discovery

to date has included documents dated after December 31, 2017, Respondents cannot represent

that they have produced all relevant documents created since that date. Indeed, there may be

new responsive documents that did not exist or had not been collected or reviewed as of the time

of Respondents’ previous productions. Of course, Petitioners will not insist that Respondent

reproduce documents that have already been turned over, but Respondents’ discovery obligations

should not be artificially constrained simply because Petitioners’ new requests might cover a

time period that has already been the subject of limited discovery.

       Furthermore, discovery should not exclude documents and testimony regarding USCIS’

internal policies or practices. As revealed in limited discovery more than a year ago—which was

limited to ICE communications—USCIS worked closely with ICE to facilitate the arrest of class

members. Discovery is appropriate not only to determine how USCIS helped to interfere with

class members’ provisional-waiver applications in 2017 and 2018, but also how USCIS is

currently treating class members, including whether USCIS is delaying or otherwise adjusting




                                                 4
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 5 of 11



the schedule for class members’ I-130 interviews. Similarly, discovery should not exclude

relevant information from entities within DHS outside of Boston, including limited discovery

from ICE Headquarters concerning policy directives given to ICE Boston. Although

Respondents claim that information from such entities that was not transmitted to ICE Boston is

irrelevant, that is incorrect—such information might bear directly on the reasons for the

policy/practice changes that precipitated this litigation, which is relevant at least to Petitioners’

equal protection claims.

       In sum, the Court should reject Respondents’ requests to artificially restrict the scope of

discovery and instead grant Petitioners the opportunity to develop the facts necessary to arrive at

a decision on the merits in this case.

Respondents’ Statement:

       Respondents agree to provide discovery pertinent to ICE Boston enforcement operations,

as related to the classes certified by the Court (ECF No. 253). Despite Petitioners’ repeated

assertions that discovery in this case ought to occur largely without restriction, the resolution of

the few factual issues remaining in this case (if there are any) do not call for discovery as

sweepingly unfettered as Petitioners propose above. For reasons below, Respondents request that

the Court limit the scope of discovery to what is relevant to the issues before this Court, which is

ICE Boston’s exercise of discretion to enforce final orders of removal against members of the

class certified by this Court, within the ICE Boston AOR only. In order to reasonably limit the

burden of production to those relevant decisions, Respondents request that this Court limit the

scope of discovery to ICE Boston only. Furthermore, Respondents request that Petitioners not be

allowed to ignore that substantial discovery has already provided, which required significant

effort on part of Respondents to produce. Although Petitioners seemingly gracious offer for




                                                   5
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 6 of 11



Respondents to “not reproduce documents that have already been turned over,” this offer is

without practical effect if ICE Boston must once again come through the same documents to

respond to substantially similar discovery demands. Indeed. Petitioners expedited discovery

demands, and the matters provided by ICE Boston were sweeping and covered the issues before

this Court, and Petitioners provide no support for how the discovery they seek from ICE Boston

now differs from the discovery they sought, and were provided, previously. Instead, this Court

should limit further discovery in this case to a period covering January 25, 2017 through

December 31, 2017, as also laid out below.

               a. To the extent Petitioners seek discovery from USCIS, Respondents assert that

discovery requests directed to USCIS District 01 (and so much of USCIS District 02 as includes

Hartford, Connecticut, and St. Albans, Vermont) are not warranted in this case. USCIS does not,

and cannot, determine how or when ICE Boston may choose to exercise its law enforcement

discretion. Thus, discovery requests, including those pertaining solely to internal documents or

communications within USCIS District 01 (and District 02 as indicated above), which were not

ultimately sent to or otherwise provided to ICE Boston, are irrelevant to any claim relating to

ICE Boston’s exercise of discretion to enforce a final removal order against a class member.

Additionally, any and all communications USCIS District 01 (and District D02 as indicated

above) and ICE Boston, which would be relevant to the claims before this Court, are necessarily

included within discovery ICE Boston will provide.

       b. Similarly, any discovery demands directed to other entities outside ICE Boston (to

include the Department of Homeland Security, or ICE Headquarters) encompassing non-

privileged documents or communication not ultimately sent to or otherwise provided to ICE

Boston are irrelevant to the decisions local officials at ICE Boston may have made that are




                                                 6
       Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 7 of 11



relevant to this case, and any documents or communications ICE Boston may have received from

such outside entities are necessarily included within those documents ICE Boston will provide.

       c. Respondents request the Court set the date range for the scope of discovery. The

timeframe for responsive documents should begin no earlier than January 25, 2017, which is the

date EO 13768 was issued. The Respondents also request the Court set a terminal date of

December 31, 2017, so as to not require ICE Boston to re-plow the same ground.

       On July 16, 2018 (ECF No. 117), this Court ordered ICE Boston to produce:

       (a) the 2018 policies and general practices of the ICE Boston Field Office
       concerning the arrest, detention, and removal of aliens presenting for 1-130
       interviews at CIS offices or otherwise pursuing the provisional waiver process; (b)
       the identity and status of all aliens arrested while at a CIS office in 2018 within the
       jurisdiction of the ICE Boston Field Office while appearing for an 1-130 interview,
       including: whether and for how long they have been detained; whether and when
       they received or will receive notices of custody reviews and custody reviews;
       whether and when ICE intends to deport them; whether they have received stays of
       removal; and whether ICE considered their applications for provisional waivers
       when deciding whether to deport them; and (c) the reasons for the decision to give
       De Souza a June 12, 2018 notice to depart the United States and to withdraw it, and
       the identity of the official(s) who made those decisions.

Similarly, ICE Boston recently provided discovery which included:

       Non-privileged documents from ICE Boston created after July 30, 2018,
       responsive to the “policies and practices of the ICE Boston Field Office
       concerning the arrest, detention, and removal of aliens who present for I-130
       interviews at offices of [USCIS District 01], or who are otherwise applying for
       provisional waivers of inadmissibility as the spouses of United States Citizens.”
       ECF No. 117 (order granting expedited discovery). Respondents also agree to
       produce non-privileged documents from ICE Boston related to arrests of class
       members while at a USCIS office for an I-130 interview occurring since July, 30,
       2018, if applicable. (ECF No. 289).

       Accordingly, Respondents now respectfully requests the Court limit the responsive

timeframe for the additional discovery to be conducted in this case so as to avoid requiring ICE

Boston from having to re-review and produce the same documents and information already

provided.



                                                 7
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 8 of 11



       B.      Electronically Stored Information (ESI)

       The parties agree to retain and preserve all electronically stored information relevant to

Petitioners’ claims, and represent that individuals likely to have relevant information have been

instructed to preserve such information. The parties agree to discuss the form(s) in which

electronically stored information should be produced, and to present any unresolved

disagreements regarding ESI to the Court.

       C.      Claims of Privilege/Confidentiality

       The parties anticipate discussing claims of privilege or confidentiality, including the

extent of the deliberative process protection. The parties have entered into a stipulated claw back

agreement pursuant to Federal Rule of Evidence 502, reflecting the parties’ intent to resolve any

disagreements between themselves and to seek court intervention only if necessary. ECF No.

335.

       D.      Discovery Event Limitations

       The parties agree to the number of discovery events and their scope as described in Local

Rule 26.1(c), i.e., 10 total depositions, 25 interrogatories, 25 requests for admissions, and 2

separate sets of requests for production.

Petitioners’ Statement

       Petitioners request that the limited discovery allowed to date not count against these

limits. For example, the topics of earlier depositions were limited in scope according to the

Court’s orders on expedited discovery. June 29, 2018 Order (ECF No. 109.) And, as Petitioners

previously informed the Court, Petitioners held open the Rule 30(b)(6) deposition of Marcos

Charles because Respondents had not produced relevant documents and because Mr. Charles

was unprepared to testify on the Rule 30(b)(6) topic. See Joint Status Report at 1 (July 30, 2019)

(ECF No. 319).


                                                  8
        Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 9 of 11



Respondents’ Statement:

       Petitioners ask for this Court to ignore the normal limitations set by Local Rule 26.1(c),

without justification. Petitioners chose to take four depositions during the previous phases of this

case, and those depositions ought to count against the total number of depositions taken.

Furthermore, Petitioners chose to depose Mr. Charles, and expended considerable time

questioning him about matters that were not within the scope of a 30(b)(6) notice, and wasted

considerable time testing his memory on details no reasonable person would be able to recall

without refreshing their recollection, which Petitioners chose not to facilitate. Respondents assert

that Petitioners deposition of Mr. Charles is complete. In the alternative, should this Court allow

Petitioners to resume their deposition of Mr. Charles, they should be limited to the time left of

the 7 hours they were allotted to depose him in the first place.

       E.      Protective Order

       The Court entered the Protective Order on August 7, 2019 (ECF No. 338).

V.     SERVICE

       The parties have agreed that service of papers not filed with the Court may be

accomplished by electronic means pursuant to Fed. R. Civ. P. 5(b)(2)(E).

VI.    CERTIFICATIONS

       The parties have previously filed certifications pursuant to Local Rule 16.1(d)(3). See

ECF No. 163 (Oct. 9, 2018); ECF No. 164 (Oct. 9, 2018); ECF No. 171 (Oct. 12, 2018).




                                                 9
       Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 10 of 11



Respectfully submitted this 20th day of August, 2019.

    Counsel for the Respondents                 Counsel for the Petitioners

    JOSEPH H. HUNT                             /s/ Shirley X. Li Cantin
    Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                               Michaela P. Sewall (BBO # 683182)
    WILLIAM C. PEACHEY                         Shirley X. Li Cantin (BBO # 675377)
    Director                                   Jonathan A. Cox (BBO # 687810)
    Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                               Matthew W. Costello (BBO # 696384)
    MONIQUE T. PEOPLES                         WILMER CUTLER PICKERING
    Senior Litigation Counsel                    HALE AND DORR LLP
                                               60 State Street
    /s/William H. Weiland                      Boston, MA 02109
    WILLIAM H. WEILAND                         Telephone: (617) 526-6000
    (BBO # 661433)                             Facsimile: (617) 526-5000
    Trial Attorney                             kevin.prussia@wilmerhale.com
    U.S. Department of Justice, Civil Division michaela.sewall@wilmerhale.com
    Office of Immigration Litigation,          shirley.cantin@wilmerhale.com
    District Court Section                     jonathan.cox@wilmerhale.com
    P.O. Box 868, Ben Franklin Station         colleen.mccullough@wilmerhale.com
    Washington, DC 20044                       matthew.costello@wilmerhale.com
    (202) 306-0770
    (202) 305-7000 (facsimile)                 Matthew R. Segal (BBO # 654489)
    william.h.weiland@usdoj.gov                Adriana Lafaille (BBO # 680210)
                                               AMERICAN CIVIL LIBERTIES UNION
    EVE A. PIEMONTE, BBO No. 628883            FOUNDATION OF MASSACHUSETTS, INC.
    Assistant United States Attorney           211 Congress Street
    United States Attorney’s Office            Boston, MA 02110
    1 Courthouse Way, Suite 9200               (617) 482-3170
    Boston, MA 02210
    (617) 748-3100                             Kathleen M. Gillespie (BBO # 661315)
    Eve.Piemonte@usdoj.gov                     Attorney at Law
                                               6 White Pine Lane
                                               Lexington, MA 02421
                                               (339) 970-9283




                                              10
       Case 1:18-cv-10225-MLW Document 357 Filed 08/20/19 Page 11 of 11



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2019, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                    /s/ Shirley X. Li Cantin
                                                    Shirley X. Li Cantin




                                               11
